Relator requests that this court compel respondent judge to issue findings of fact and conclusions of law with respect to the motion for postconviction relief filed by relator in State v.Walls, Cuyahoga County Court of Common Pleas Case No. CR-163254 on or about January 21, 1998.
Respondent has filed a motion for summary judgment attached to which is a copy of the findings of fact and conclusions of law issued by respondent and received for filing by the clerk on April 7, 1999. Relator has not opposed the motion. Respondent argues that this action in mandamus is, therefore, moot. We agree.
Accordingly, respondent's motion for summary judgment is granted. Respondent to pay costs.
Writ denied.
ANN DYKE, J,. CONCURS.
                             ___________________________________ JAMES M. PORTER, ADMINISTRATIVE JUDGE